Title: To James Madison from Harry Toulmin, 6 December 1810 (Abstract)
From: Toulmin, Harry
To: Madison, James


6 December 1810, Fort Stoddert. Reports that there is no sign of any force from Baton Rouge. “The party which assembled from this district, have moved down to a bluff nearly opposite to the town of Mobile.… Governor Folch attempted to cross the bay with a force to disperse them; but a storm arose, and he was compelled to return. They have occasioned a general terror to the inhabitants.… Their numbers, however, are not sufficient to endanger the fort.”
Has heard that Col. John Caller estimates this force at one hundred and expects one hundred more. Caller has said that he would “rather rely on Kemper to obtain the country than on the judge or on the United States, who had suffered themselves to be imposed upon by every power.” Has been informed that one of his letters addressed to another justice was read to the group and altered to depict him as being in support of the enterprise (against Mobile) and that “they have entered into a solemn obligation to murder the public officer who shall institute a prosecution against any of the individuals concerned.”
Discusses his efforts to institute proceedings against leaders of the insurgents and announces his intention to issue a warrant against Buford, the justice who is said to have misused the letter Toulmin sent him. Feels strongly the “personal danger” he is subjecting himself to and is astonished “with what effrontery the opinion is still advanced … that the general government have through the territorial authorities, discoverd a disposition to encourage the troubles in Florida, and thro’ the agency of them to obtain possession of the country.” Doubts he could obtain a conviction of the parties implicated, partly because the assembly is about to abolish the present court system.
Believes that supplies have reached the “little band of patriots” by an unexpected channel and fears that they might try to stop supplies destined for Fort Stoddert. Confesses to being at a loss to understand Kemper’s object. “I have suspected that the main end proposed was to place the leading men in this district in such a situation with regard to their own government, that in case of the non-acknowledgement of the new baton rouge governt by the U. S. this country might easily be added to the projected state of Florida.”
“This mail conveys to the Departt. of State a most interestg communn. from Govr. Folch, thro’ Coll. M’Kee, a gentleman, who … is I believe firmly attached to the interests of the U. S.… Whatever mystery there was in his conduct as to the Burr conspiracy; I have never felt willing to admit that he could have taken a part in it.… He will set out in a day or two with the duplicate of the letter, & will be fully competent to give you a faithful picture of this country.” Has no news of Colonel Cushing. Apologizes for writing too much.
